Title: To George Washington from David Stuart, 25 April 1784
From: Stuart, David
To: Washington, George

 

Dr Sir,
Abingdon [Va.] 25th Apl 84

I send you translations of two letters only—the third written by a Merchant, is so full of the abbreviations in use by the Gentlemen of that Profession, that I can only make it out, here & there —And from what I have been able to make out in this manner, I imagine, you will not consider a translation very necessary—It begins with informing you, of his having been persuaded by his brother to come to America, with a venture of goods; that the Country not agreeing with him he returned; leaving his brother at Petersburg (the place they arrived at) to dispose of the goods. It would appear, that not being able to get any intelligence from his brother, respecting the sale of the goods, in wc. they were jointly concerned, and being likely to suffer in France by law, for the money, that enabled them to make the venture of goods, he begs from your great acquaintance with every one, that you would be pleased to inform him—if you can’t do this, that you would cause an advertisement he gives (and wc. I cant find out) to be inserted in the papers—He writes as if he had known you—His name is Dasmont —Perhaps some of the French Gentlemen in Alexandria, might give the information required—If you shall think so, I will with pleasure lay it before them, and have the advertisement (as I suppose they may understand it) inserted in the papers.
I beg Sir, you will continue allways to lay your commands on me: as nothing I can perform, can be deemed in any sort an equivalent, for what I stand indebted to you, as an American. I am with the greatest respect, Yr very Obt Servt

Dd Stuart

